DETAILED ACTION
	This action is in response to the amendment filed on September 16, 2021. 
The specification and claims 1-4, 6-8 and 10 have been amended, claim 9 has been cancelled, and new claims 11-19 have been added.  
Claims 1-8 and 10-19 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet was received on September 16, 2021.  While the corrected drawings overcome the objection set forth in the previous Office action, the drawings are not acceptable because they do not comply with 37 C.F.R. 1.83 (u)(1) which states in part: 
Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 3, the word "preferably" renders the claims indefinite because it is unclear whether the limitations following the word are required, or merely optional.  
Claim 13 recites the limitation "the second disk set" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. This rejection might be overcome by amending claim 13 to depend from claim 2 instead of claim 1.

Claim 17 is indefinite because it depends from indefinite claim 8.
Claim 19 recites the limitation "the second disk set" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. This rejection might be overcome by amending claim 19 to depend from claim 18 instead of claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 10-13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102017104446 A1 (Hoffstetter).  
Regarding claim 1, Hoffstetter discloses three different embodiments of a triple clutch device in Figs. 1-3 for arrangement in a drivetrain of a motor vehicle (see paragraphs [0001]-[0002] of the machine translation).  The embodiment of Fig. 2 is referred to below since it (and the embodiment of Fig. 3) are more similar the present 
The triple clutch device shown in Fig. 2 has a double clutch device (30) comprising a first disk clutch (40) for selective torque transmission between a first input-side disk carrier (44) and a first output-side disk carrier (42) and a second disk clutch (50) for selective torque transmission between a second input-side disk carrier (54), which is connected rotationally fixed to the first input-side disk carrier, and a second output-side disk carrier (52), and having a separating clutch device comprising a third disk clutch (10) for selective torque transmission between a third input-side disk carrier (22) and a third output-side disk carrier (25), wherein the first input-side disk carrier (44) is connected rotationally fixed to the third output-side disk carrier (25), and a first disk set (43, 45) of the first disk clutch and a third disk set (23, 26) of the third disk clutch are arranged nested in the radial directions (perpendicular to axis 1), characterized in that the third disk set (23, 26) is arranged within the first disk set (43, 45) in the radial direction, characterized in that the first output-side disk carrier (42), the second output-side disk carrier (52), and the third input-side disk carrier (22) are designed as inner disk carriers with a respective radial support section (extending radially from the shafts 100, 101 and 130, respectively) and a disk support section (supporting the inner disks 43, 53 and 23, respectively), wherein the disk support sections of the first output-side disk carrier (42) and the third input-side disk carrier (22) extend starting from the respective radial support section in the same axial direction (leftward as viewed in Fig. 2) while being radially nested.

Regarding claim 11, the disk support section of the second output-side disk carrier (52) extends in the opposite axial direction (rightward as viewed in Fig. 2) starting from the associated radial support section.
Regarding claim 12, the radial support sections directly follow each other at least in sections in the axial directions (as clearly shown in Fig. 2).
Regarding claim 13, the second disk set (53, 55) is arranged 
Regarding claim 18, the first output-side disk carrier (42) is in rotary driving connection with a first transmission input shaft (100) and the second output-side disk carrier (52) is in rotary driving connection with a second transmission input shaft (101).
Regarding claim 19, the first and second transmission input shafts (100, 101) are arranged nested in the radial direction.


Response to Arguments
Applicant's arguments filed September 16, 2021 with regards to amended claim 1 have been fully considered but they are not persuasive. 
The previous indication of allowable subject matter in original claim 9 was based on an interpretation of DE 102017104446 A1 (Hofstetter) where the second disk clutch 40 is arranged radially inward with respect to the first disk clutch 50, as recited in pending claim 2.  On further consideration, it is noted that claim 1 does not recite the relative position of the first and second disk clutches. With the new interpretation of Hostetter where the disk clutch 40 is the first disk clutch and the disk clutch 50 is the second disk clutch, the limitations of amended claim 1 are met by Hostetter where the first output-side disk carrier (42), the second output-side disk carrier (52), and the third input-side disk carrier (22) are designed as inner disk carriers with a respective radial support section (extending radially from the shafts 100, 101 and 130, respectively) and a disk support section (supporting the inner disks 43, 53 and 23, respectively), wherein the disk support sections of the first output-side disk carrier (42) and the third input-side disk carrier (22) extend starting from the respective radial support section in the same axial direction (leftward as viewed in Fig. 2) while being radially nested.

Allowable Subject Matter
Claims 2-7, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 8, 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In Hostetter, which is the closest prior art, the disk clutch 10 is the separating clutch device and the double clutch comprises the disk clutches 40, 50. The disk support sections of the output-side disk carrier 42 of the radially inner “first” disk set 40 and the input-side disk carrier 22 of the separating clutch (“third” disk set) extend, starting from the respective radial support section, in the same axial direction (leftward in Fig. 2). The “second” disk set 50 is arranged offset radially outward with respect to the “first” disk set 40, unlike the arrangement recited in claim 2 which requires the second disk set to be arranged offset radially inward with respect to the first disk set. 
There is no apparent rationale for modification of Hostetter to have the disk support sections of the output-side disk carrier 42 and the third input-side disk carrier 22 extend starting in the same axial direction. It does not appear that such a modification could be made without rearranging the relative locations of the three clutches 10, 40 and 50 and/or the respective actuators 11, 51 and 41. Such a modification would likely defeat the purpose of Hofstetter which, as pointed out in the last two lines of the abstract, is to provide an axially compact arrangement. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656